   Case: 1:12-cv-08004 Document #: 196 Filed: 08/29/19 Page 1 of 2 PageID #:2198




                       IN THE UNITED STATES DISTRICT COURT
                        FOR NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA, the            )
 STATE OF CALIFORNIA, the STATE           )
 OF ILLINOIS, the COMMONWEALTH            )
 OF MASSACHUSETTS, and the STATE          )
 OF NEW YORK, ex rel. CONSTANTINE         )
 ZVEREV,                                  )
                                          )
                       Plaintiff/Relator, )           Case No. 12 C 8004
                                          )           Judge John J. Tharp
                   v.                     )           Magistrate Judge Susan Cox
                                          )
 USA VEIN CLINICS OF CHICAGO,             )
 LLC; USA VEIN CLINICS, LLC; USA          )
 VEIN CLINICS OF BOSTON, LLC; USA )
 VEIN CLINICS, P.C.; USA MEDICAL          )
 OF NEW YORK, LLC; USA VEIN               )
 CLINICS, INC; and YAN                    )
 KATSNELSON, an individual,               )
                                          )
                            Defendants. )


                   FED R. CIV. P. 41(A) STIPULATION OF DISMISSAL

       The undersigned Parties do hereby stipulate and agree pursuant to Fed. R. Civ. P

41(a)(1)(A)(ii) that this action is hereby dismissed in its entirety. The dismissal shall be without

prejudice as to the United States of America and the States of California, Illinois, the

Commonwealth of Massachusetts, and New York, and each consents to the dismissal of this action.

The dismissal shall be with prejudice as to Plaintiff/Relator Constantine Zverev.

       This Stipulation of Dismissal is agreed to by the UNITED STATES OF AMERICA, the

STATE OF CALIFORNIA, the STATE OF ILLINOIS, the COMMONWEALTH OF

MASSACHUSETTS, and the STATE OF NEW YORK.




                                                 1
   Case: 1:12-cv-08004 Document #: 196 Filed: 08/29/19 Page 2 of 2 PageID #:2199




       Each Party shall bear its own attorneys’ fees, costs, and expenses related to this action,

except as otherwise settled and agreed by the Parties and their counsel.


       Dated: August 29, 2019                        Respectfully submitted,

        Gerald C. Robinson, Esq.                      /s/ Robin Potter
        Admitted Pro Hac Vice                         Robin Potter, Esq.
        HALUNEN LAW                                   POTTER BOLANOS
        80 South 8th Street                           111 East Wacker Drive, Suite 2600
        IDS Center, Suite 1650                        Chicago, Illinois 60601
        Minneapolis, MN 55402                         (312) 861-1800
        (612) 605-4098                                robin@potterlaw.org
        robinson@halunenlaw.com                       Attorneys for Plaintiff-Relator
         Attorneys for Plaintiff-Relator              Constantine Zverev
        Constantine Zverev


        Gregory T. Condon, Esq.
        William J. Leonard, Esq.                      /s/ Joseph L. Motto
        WANG, LEONARD & CONDON                        Dan K. Webb
        33 North LaSalle Street, Suite 2020           Joseph L. Motto
        Chicago, Illinois 60602                       Jeffrey J. Huelskamp
        (312) 782-1668                                Michael D. Claus
         Greg.wlc@gmail.com                           WINSTON & STRAWN LLP
         Bill.wlc@gmail.com                           35 W. Wacker Drive
         Attorneys for Plaintiff-Relator              Chicago, IL 60601
         Constantine Zverev                           (312) 558-5600
                                                      jmotto@winston.com
                                                      jhuelskamp@winston.com
                                                      mclaus@winston.com
                                                      Attorneys for Defendants




IT IS SO ORDERED:
                                      Judge John Tharp


DATED:

                                                2
